 



Exhibit 10.1
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
     SECOND AMENDMENT, dated as of November 19, 2007 (this “Amendment”) to
EMPLOYMENT AGREEMENT, dated as of June 1, 2006 as amended FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT dated November 15, 2006 (as heretofore amended, the
“Employment Agreement”) between A. C. Moore Arts & Crafts, Inc., a Pennsylvania
corporation (“Company”), and Rick Lepley (“Executive”). Capitalized terms used
herein and not defined herein shall have the respective meanings set forth for
such terms in the Employment Agreement.
R E C I T A L S:
     WHEREAS, Company and Executive have mutually agreed that certain provisions
of the Employment Agreement be amended, as set forth herein.
     NOW, THEREFORE, intending to be legally bound hereby, it is agreed as
follows:
     Section 1. Amendment to Section 6(a)(iii) of Appendix I. Section 6(a)(iii)
of Appendix I is hereby amended and restated to read as follows:
“(iii) all options to purchase and stock appreciation rights in common stock in
the Company and the grants of common stock in the Company with vesting
restrictions to which Executive would be entitled to be granted pursuant to the
terms of this Agreement shall immediately be deemed granted and vested and such
options and stock appreciation rights shall immediately become exercisable on
the Date of Termination. Executive shall have 18 months after the Date of
Termination to exercise such options and stock appreciation rights, subject to
the provisions of the plans under which they were granted.”
     Section 2. Amendment to Section 9 of Appendix I. Appendix I is amended and
restated to read as follows:
“Options, SARs and Restricted Stock. All options to purchase and stock
appreciation rights in common stock in the Company and the grants of common
stock in the Company with vesting restrictions held by Executive on the date of
a Change of Control shall immediately be deemed vested and the options and stock
appreciation rights shall immediately become exercisable on the date of the
Change in Control and Executive shall have until the end of the applicable
original term of each such option and stock appreciation right to exercise each
such option and stock appreciation right; provided, however, that in the event
that Executive’s employment with the Company is terminated for any reason (other
than Cause) after the Change in Control, Executive shall have until the earlier
of (1) the end of the applicable original term

1



--------------------------------------------------------------------------------



 



of each such option and stock appreciation right and (2) 18 months after the
Date of Termination to exercise each such option and stock appreciation right
post-termination. In the event that Executive’s employment with the Company is
terminated for Cause, all options, stock appreciation rights and unvested
restricted stock held by Executive shall terminate immediately.”
     Section 3. Amendment to Paragraph 3(i)(2). Paragraph 3(i)(2) is amended and
restated to read as follows:
“(2) Pursuant to the terms and conditions of Company’s 2007 Stock Incentive Plan
and the forms of the Stock Appreciation Rights Agreement and Restricted Stock
Agreement attached as Exhibits 3(i)(2) A and B, for each calendar year, after
December 31, 2007, during the Employment Term (each, an “Annual Equity Year”),
Executive shall be granted stock appreciation rights for 50,000 shares of common
stock of the Company which shall vest equally over a three-year term (each, an
“Annual SAR”) and 19,166 shares of common stock which shall vest equally over a
three-year term (each, an “Annual Restricted Stock Grant”) on the day (each, a
“Management Grant Date”) of each such calendar year that the Board otherwise
annually grants equity to management of the Company, if Executive is employed by
Company pursuant to this Agreement on such Management Grant Date of such
calendar year; provided however, if Executive is employed by the Company
pursuant to this Agreement on June 1 of an Annual Equity Year (each, an “Equity
Entitlement Date”), (x) Executive shall be granted an Annual SAR and an Annual
Restricted Stock Grant on the Management Grant Date of such Annual Equity Year,
irrespective of whether Executive is employed by the Company pursuant to this
Agreement on the Management Grant Date of such Annual Equity Year; and (y) if
there is no Management Grant Date of such Annual Equity Year, Executive shall be
granted an Annual SAR and an Annual Restricted Stock Grant on December 31 of
such Annual Equity Year, irrespective of whether Executive is employed by the
Company pursuant to this Agreement on December 31 of such Annual Equity Year. In
accordance with Executive’s Stock Appreciation Rights Agreements and Options
Agreements evidencing the Annual SARs and Options, respectively, and Appendix I
of this Agreement, Executive shall have the right to exercise the Annual SARs
and Options within certain time periods (each, a “Period”) after death,
disability or other terminations of employment, including without limitation for
three months after the date of termination of employment without Cause for
Options. If the grant date of an Annual SAR is made after both (x) the Equity
Entitlement Date and (y) the date of termination of Executive’s employment under
this Agreement, then

2



--------------------------------------------------------------------------------



 



notwithstanding anything to the contrary in this Agreement or the Stock
Appreciation Rights Agreement, the grant date of such Annual SAR, rather than
the date of termination of employment, shall serve as the first day of the
applicable Period for such Annual SAR.”
     Section 4. Effectiveness. This Amendment shall be become effective as of
the date hereof.
     Section 5. Status of Employment Agreement. This Amendment is limited solely
for the purposes and to the extent expressly set forth herein, and, except as
expressly set forth herein all of the terms, provisions and conditions of the
Employment Agreement shall continue in full force and effect and are not
effected by this Amendment.
     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Employment Agreement to be duly executed and delivered as of the date first
written above.

                  /s/ Rick A. Lepley     Date: 11/19/07 RICK A. LEPLEY         
 

            A. C. MOORE ARTS & CRAFTS, INC.
      By:   /s/ Amy Rhoades             Date: 11/19/07        

3